DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 02-27-2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
(no copies of the foreign references listed on the 02-27-2020 IDS have been provided)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishi et al. (U.S. Pub. 2012/0042712).


at least one analysis heating element 31 [0044] situated on a first diaphragm (across cavity 41: see Figs. 2 and 3) configured to heat the analysis gas (see pars. [0006] and [0044]);
a reference heating element 33 [0044] situated on a second diaphragm (across cavity 42: see Figs. 2 and 3) configured to heat a reference gas (see pars. [0006] and [0044]);
at least one evaluation electronics unit 9 [0006] configured to measure a resistance change of the analysis heating element caused by the analysis gas [0006] in relation to an electrical resistance of the reference heating element [0006];
wherein the first diaphragm (across cavity 41: see Figs. 2 and 3) and the second diaphragm (across cavity 42: see Figs. 2 and 3) are situated adjacent to one another in a sensor substrate 30 [0041] of the gas sensor (as shown in Figs. 1A, 2, and 3), due to a base substrate 40 [0041] situated on one side at the sensor substrate (as shown in Fig. 3), a measuring volume 41 [0051] being formable between the first diaphragm and the base substrate 40 (as shown in Fig. 3) and a reference volume 42 [0051] being formable between the second diaphragm and the base substrate (as shown in Fig. 3), the reference volume being fluidically connected (via the gap “g” [0048]) to an adjacent surroundings via an opening “g” [0048] in the second diaphragm (as shown in Fig. 3).



Regarding claim 16, Kishi discloses (Figs. 1-6) at least one additional heating element (either 32 or 34: [0044] applied in or on the base substrate (i.e. are part of the substrate 30, which is on the base 40: see Figs. 1A and 3).

Regarding claim 19, Kishi discloses (Figs. 1-6) the base substrate 40 is connected via a joining arrangement (i.e. bonded to: [0045]) to the sensor substrate 30 ([0045]; see Fig. 3).

Regarding claim 20, Kishi discloses (Figs. 1-6) the base substrate 40 includes a joining surface (i.e. where 40 and 30 are bonded: [0045]; Fig. 3) on one side accommodating an adhesive or a sealant (implicit: bonded to – [0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 15 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. (U.S. Pub. 2012/0042712) in view of Lee et al. (U.S. Patent 6,840,103).

Regarding claim 15, Kishi is applied as above, but does not disclose the analysis gas is introducible through at least one opening in the base substrate into the measuring volume.
Lee discloses the analysis gas is introducible through at least one opening in the base substrate into the measuring volume.
Since the art recognizes that introducing the gas through the base substrate is an equivalent way of introducing the gas to that disclosed by Kishi (see Lee Figs. 3, 5, and 7: the gas can be introduced through the cap, the top substrate, or the base), and known for the same purpose of introducing a gas to be measured into a measuring cavity, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kishi’s device so that the analysis gas is introducible through at least one 

Regarding claims 21-23, Kishi is applied as above, but does not disclose a cap substrate situated on a side of the sensor substrate opposite to the base substrate; at least one part of the evaluation electronics unit is situated on or in the cap substrate; and the cap substrate includes at least one connecting opening to the reference volume.
Lee discloses a cap substrate 25/45 (as shown in Figs. 3, 5, and 6) situated on a side of the sensor substrate opposite to the base substrate (as shown in Figs. 3, 5, and 6); at least one part of the evaluation electronics unit 41 is situated in the cap substrate (as shown in Figs. 6A and 6B); and the cap substrate 25/45 includes at least one connecting opening to the reference volume (as shown in Fig. 3; the right side covered by the cap 25 forms the reference).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kishi’s device so that a cap substrate situated on a side of the sensor substrate opposite to the base substrate; at least one part of the evaluation electronics unit is situated on or in the cap substrate; and the cap substrate includes at least one connecting opening to the reference volume, as taught by Lee.
Such a modification would protect the sensor from the external environment.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. (U.S. Pub. 2012/0042712) in view of Arndt et al. (U.S. Pub. 2005/0025215).


Arndt discloses (Figs. 4c/d) at least one gas filter 13 (i.e. the porous region acts as a filter: [0022]; claim 29) situated in the measuring volume (i.e. in the inlet of the cavity: see Figs. 4c/d); and at least one gas filter 13 ([0022]; claim 29) situated on one side on the base substrate (as shown in Figs. 4c/d).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kishi’s device so that at least one gas filter situated in the measuring volume; and at least one gas filter situated on one side on the base substrate, as taught by Arndt.
Such a modification would filter out foreign matter that may be present in the gas (Arndt: [0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852